Exhibit 17
Best Practices for Retail Food Stores, Restaurants,
and Food Pick-Up/Delivery Services During the
COVID-19 Pandemic
FDA is sharing information about best practices to operate retail food stores, restaurants, and
associated pick-up and delivery services during the COVID-19 pandemic to safeguard workers and
consumers.
This addresses key considerations for how foods offered at retail can be safely handled and delivered
to the public, as well as key best practices for employee health, cleaning and sanitizing, and personal
protective equipment (PPE). This is not a comprehensive list. We encourage consulting the references
and links provided below by CDC, FDA, EPA, and OSHA for more detailed information. This will be
updated as FDA receives further information and inquiries.


               Managing Employee Health (Including Contracted Workers)
• Instruct employees with symptoms associated with COVID-19 to report them to their supervisors. Instruct
  sick employees to stay home and to follow the CDC’s What to do if you are sick with coronavirus disease 2019
  (COVID-19). Consult with the local health department for additional guidance.
• If employees are sick at work, send them home immediately. Clean and disinfect surfaces in their workspace.
  Others at the facility with close contact (i.e., within 6 feet) of the employee during this time should be
  considered exposed.
• Instruct employees who are well, but know they have been exposed to COVID-19, to notify their supervisor
  and follow CDC-recommended precautions (see below).
• Inform fellow employees of their possible exposure to COVID-19 in the workplace, if an employee is confirmed
  to have COVID-19, while maintaining confidentiality.
• Implement workplace controls to reduce transmission among employees, such as those described below that
  are included in CDC’s Interim Guidance for Implementing Safety Practices for Critical Infrastructure Workers
  Who May Have Had Exposure to a Person with Suspected or Confirmed COVID-19.
  – Employers - Pre-screen (e.g., take temperature and assess symptoms prior to starting work).
  – Employers - Disinfect and clean work spaces and equipment, and consider more frequent cleaning of high
    touch surfaces.
  – Employees - Regularly self-monitor (e.g., take temperature and assess symptoms of coronavirus).
  – Employees - Wear a mask or face covering.
  – Employees - Practice social distancing and stay at least 6 feet from other people whenever possible.
• For additional information when employees may have been exposed to COVID-19, refer to CDC’s Interim
  Guidance for Implementing Safety Practices for Critical Infrastructure Workers Who May Have Had Exposure
  to a Person with Suspected or Confirmed COVID-19.
• For additional information on employee health and hygiene and recommendations to help prevent worker
  transmission of foodborne illness, refer to FDA’s Employee Health and Personal Hygiene Handbook.
  – If FDA recommendations differ from CDC’s regarding employee health and COVID-19, follow CDC.
• For returning previously sick employees to work, refer to CDC’s Guidance for Discontinuation of Home
  Isolation for Persons with COVID-19.
• Follow CDC and FDA information on PPE (i.e., gloves, face masks/coverings, and protective gear).
• Frequently review CDC’s Interim Guidance for Business and Employers to Plan and Respond to Coronavirus
  Disease 2019.
• Understand risk at the workplace — use OSHA’s Guidance on Preparing Workplaces for COVID-19.

www.fda.gov                                           1                                              April 2020
Food Safety Information

                                 Personal Hygiene for Employees
• Emphasize effective hand hygiene including washing hands for at least 20 seconds, especially after going to
  the bathroom, before eating, and after blowing your nose, coughing, or sneezing.
• Always wash hands with soap and water. If soap and water are not readily available, then use an alcohol-
  based hand sanitizer with at least 60% alcohol and avoid working with unwrapped or exposed foods.
• Avoid touching your eyes, nose, and mouth.
• Use gloves to avoid direct bare hand contact with ready-to-eat foods.
• Before preparing or eating food, always wash your hands with soap and water for 20 seconds for general food
  safety.
• Cover your cough or sneeze with a tissue, then throw the tissue in the trash and wash hands after.

      Managing Operations in a Foodservice Establishment or Retail Food Store
Continue to follow established food safety protocols and best practices for retail food establishments and
important COVID-19 recommendations, including the following:
• Follow the 4 key steps to food safety: Always — Clean, Separate, Cook, and Chill.
• Wash, rinse, and sanitize food contact surfaces dishware, utensils, food preparation surfaces, and beverage
  equipment after use.
• Frequently disinfect surfaces repeatedly touched by employees or customers such as door knobs, equipment
  handles, check-out counters, and grocery cart handles, etc.
• Frequently clean and disinfect floors, counters, and other facility access areas using EPA-registered
  disinfectants.
• Prepare and use sanitizers according to label instructions.
• When changing your normal food preparation procedures, service, delivery functions, or making staffing
  changes, apply procedures that ensure:
  – Cooked foods reach the proper internal temperatures prior to service or cooling.
  – Hot foods are cooled rapidly for later use – check temperatures of foods being cooled in refrigerators or by
      rapid cooling techniques such as ice baths and cooling wands.
  – The time foods being stored, displayed, or delivered are held in the danger zone (between 41°F and 135°F)
      is minimized.
  – Proper training for food employees with new or altered duties and that they apply the training according to
      established procedures.
• Help customers maintain good infection control and social distancing by:
  – Discontinuing operations, such as salad bars, buffets, and beverage service stations that require
      customers to use common utensils or dispensers.
  – Finding ways to encourage spacing between customers while in line for service or check out in accordance
      with the applicable State or local requirements.
  – Discouraging customers from bringing pets — except service animals — into stores or waiting areas.
• Continue to use sanitizers and disinfectants for their designed purposes.
• Verify that your ware-washing machines are operating at the required wash and rinse temperatures and with
  the appropriate detergents and sanitizers.
• Remember that hot water can be used in place of chemicals to sanitize equipment and utensils in manual
  ware-washing machines.
• If you donate food to food recovery or charitable organizations, check for State and local guidelines. You can
  also find further information at Conference for Food Protection.


www.fda.gov                                           2                                                April 2020
Food Safety Information

                               Managing Food Pick-Up and Delivery
• Observe established food safety practices for time/temp control, preventing cross contamination, cleaning
  hands, no sick workers, and storage of food, etc.
• Have employees wash hands often with soap and water for at least 20 seconds, especially after going to
  the bathroom, before eating, after blowing their nose, coughing or sneezing, or after touching high touch
  surfaces, e.g., doorknobs, and doorbells.
  – If soap and water are not readily available, use an alcohol-based hand sanitizer with at least 60% alcohol.
    Always wash hands with soap and water if hands are visibly dirty. See, CDC’s How to Protect Yourself &
    Others.
• Increase the frequency of cleaning and disinfecting of high-touch surfaces such as counter tops and touch
  pads and within the vehicle, by wiping down surfaces using a regular household cleaning spray or wipe.
  – Make sure to read the label and follow manufacturer’s instructions on use.
• Establish designated pick-up zones for customers to help maintain social distancing.
• Practice social distancing when delivering food, e.g., offering “no touch” deliveries and sending text alerts or
  calling when deliveries have arrived.
• Conduct an evaluation of your facility to identify and apply operational changes in order to maintain social
  distancing if offering take-out/carry-out option by maintaining a 6-foot distance from others, when possible.
• Keep hot foods hot and cold foods cold by storing in appropriate transport vessels.
  – Keep cold foods cold by keeping enough coolant materials, e.g., gel packs.
  – Keep hot foods hot by ensuring insulated cases are properly functioning.
• Keep foods separated to avoid cross contamination, e.g., keeping raw foods separated from cooked and
  ready-to-eat foods.
• Ensure that any wrapping and packaging used for food transport is done so that contamination of the food is
  prevented.
• Routinely clean and sanitize coolers and insulated bags used to deliver foods.




www.fda.gov                                             3                                               April 2020
